Citation Nr: 1812929	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-32 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, DWC, and PW

ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to March 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the Board in December 2017.  A transcript of this hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In an unappealed August 2008 decision, the Board denied service connection for a low back disability because the evidence failed to demonstrate that the Veteran suffered from a low back disability that was related to the Veteran's service.  

2.  Evidence received since the August 2008 decision is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  In an unappealed August 2005 rating decision, the RO denied service connection for a bilateral hearing loss disability because the evidence failed to demonstrate that the Veteran suffered from a bilateral hearing loss disability that had its onset during or was related to the Veteran's service.  

4.  Evidence received since the August 2005 rating decision includes information that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disability.

5.  Resolving all doubt in the Veteran's favor, the Veteran's bilateral hearing loss disability is causally related to his active service.


CONCLUSIONS OF LAW

1.  The August 2008 Board decision that denied service connection for a low back disability became final.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

2.  Evidence received after the August 2008 Board decision is not new and material to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C. § 5108; 38 C.F.R. §§ 3.156(a).

3.  The August 2005 rating decision that denied service connection for a bilateral hearing loss disability became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

4.  Evidence received after the August 2005 rating decision is new and material to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.  38 U.S.C. § 5108; 38 C.F.R. §§ 3.156(a).

5.  The criteria to establish entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability

The Board is required to determine whether new and material evidence has been received before it can reopen a claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, VA shall reopen and review a claim previously adjudicated by the Board when a veteran submits new and material evidence that raises a reasonable possibility of substantiating the adjudicated claim.  See 38 U.S.C. § 5108, 7104; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the veteran's claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Service connection for a low back disability was denied in an August 2008 Board decision because the evidence of record failed to demonstrate that the Veteran suffered from a low back disability as a result of his service.  The record reveals that the Veteran did not appeal the Board's August 2008 decision, nor was new and material evidence received within one year of the decision.  The Board's August 2008 decision is final and not subject to revision on the same factual basis.  See 38 U.S.C. § 7104; 38 C.F.R. §§ 20.1100.

The Veteran now seeks to reopen his claim of service connection for a low back disability based on the submission of new and material evidence.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is submitted.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  However, the Board finds that evidence submitted following the Board's August 2008 decision is not new and material within the meaning of 38 C.F.R. § 3.156.  The additional evidence received since the Board's August 2008 decision includes lay statements, testimony provided during the December 2017 hearing, private treatment records, including records from in or about 2001 to 2010, and VA treatment records.  The Board does not doubt the credibility of the statements by the Veteran and his family members.  Unfortunately, however, the Board finds that the submitted evidence is cumulative and redundant of the evidence of record at the time of the prior final denial of the claim, and finds that the submitted evidence does not relate to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  Therefore, because new and material evidence has not been received, the Board is unable to reopen the claim of entitlement to service connection for a low back disability.  


Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hearing loss disability

As described above, the Board is again required to determine whether new and material evidence has been received before it can reopen a claim.  See Barnett, 83 F.3d at 1383-1384.  

Service connection for a bilateral hearing loss disability was denied in an August 2005 rating decision because the evidence of record failed to demonstrate that the Veteran suffered from a bilateral hearing loss disability as a result of his service.  The Veteran did not appeal this decision and it became final.  In May 2012, the Veteran filed a new claim of entitlement to service connection for a bilateral hearing loss disability.  In August 2013, the RO provided the Veteran with an examination to assess whether the Veteran suffered from a bilateral hearing loss disability as a result of his service.  The author of the August 2013 VA examination report opined the Veteran's bilateral hearing loss disability was less likely than not related to his service.  In August 2013, the RO denied reopening of the Veteran's claim for lack of new and material evidence that established a link between the Veteran's bilateral hearing loss disability and his service.  The Veteran's August 2013 denial is now before the Board for adjudication.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103; Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  

As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is submitted.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The Board finds that evidence submitted following the August 2005 rating decision is new and material within the meaning of 38 C.F.R. § 3.156.  The additional evidence received since the Board's August 2008 decision includes lay statements, testimony provided during the December 2017 hearing, and an August 2013 VA examination (discussed below).  This evidence is new because it was not previously of record.  The Board finds that the new evidence is also material because it raises a reasonable possibility of substantiating the claim.  Therefore, this new and material evidence is sufficient to reopen the previously denied claim of entitlement to service connection for a bilateral hearing loss disability.  See 38 C.F.R. § 3.156.

The medical evidence of record, including an August 2013 VA examination, indicates that the Veteran suffers from a bilateral hearing loss disability.  The bulk of the Veteran's service treatment records are unavailable for review.  The Veteran states that he suffered traumatic military noise exposure during his service, to include as a result of mortar fire.  The Veteran's service records indicate that he performed wartime service in Korea.  An April 1977 VA examination report describes the Veteran as being "hard of hearing," for a "long time."  During the December 2017 hearing before the Board, one of the Veteran's daughters stated that the Veteran suffered from hearing problems during her childhood.  The author of the August 2013 VA examination report opined that the Veteran did not suffer from hearing loss as a result of his service, in part, because the Veteran reported that his "hearing loss began in the 1990's[,] which is 30 to 25 years post military service."  It appears that the examiner responsible for the August 2013 VA examination report did not consider the statements contained in the April 1977 VA examination report.  The Board finds the August 2013 VA examination report inadequate.  Resolving reasonable doubt in the Veteran's favor, service connection for a bilateral hearing loss disability is warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304; Shedden, 381 F.3d at 1166-67.  



ORDER

The appeal to reopen the previously denied claim of entitlement to service connection for a low back disability is denied.

The appeal to reopen the previously denied claim of entitlement to service connection for a bilateral hearing loss disability is granted.

Service connection for a bilateral hearing loss disability is granted.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


